           Case 2:20-cv-02207-KJD-NJK Document 1 Filed 12/07/20 Page 1 of 2




1

2    MICHAEL LOWRY, ESQ.
     Nevada Bar No. 10666
3    E-mail: Michael.Lowry@wilsonelser.com
     6689 Las Vegas Blvd. South, Suite 200
4    Las Vegas, NV 89119
     Tel: 702.727.1400/Fax: 702.727.1401
5    Attorneys for P.F. Chang’s China Bistro, Inc.
6                                    UNITED STATES DISTRICT COURT
7                                            DISTRICT OF NEVADA
8        Patricia A. Ramsey,                                 Case No.: 2:20-cv-2207
9                      Plaintiff,
10       vs.                                                 P.F. Chang’s China Bistro, Inc. Petition for
                                                             Removal
11       P.F. Chang’s China Bistro, Inc.; Does I through
         X, inclusive; and Roe Business Entities XI
12       through XX, inclusive,
13                      Defendant.
14

15

16             P.F. Chang’s China Bistro, Inc. petitions to remove this case to the United States District
17   Court for the District of Nevada from the Eighth Judicial District Court for the State of Nevada.
18   This petition for removal is signed per Rule 11.
19             Removal is appropriate per 28 U.S.C. § 1441 because diversity jurisdiction is present per 28
20   U.S.C. 1332. Plaintiff alleges she is a resident of Nevada.1 P.F. Chang’s China Bistro, Inc. is a
21   Delaware entity with its principal place of business in Arizona.
22             Plaintiff alleges injury from a fall on November 24, 2018.2 The complaint was filed on
23   November 12, 2020.3 Before suit was filed, Plaintiff sent a letter to P.F. Chang’s alleging it was
24   negligent and caused her injuries that required treatment costing $149,062.43.4 P.F. Chang’s timely
25   petitioned for removal within 30 days of being served with the complaint.
26

27   1
         ECF No. 1-2 at ¶ 1.
     2
         Id. at ¶ 8.
28   3
         ECF No. 1-2.
     4
         ECF No. 1-3.
                                                           -1-
         Case 2:20-cv-02207-KJD-NJK Document 1 Filed 12/07/20 Page 2 of 2




1           Attached to this petition are copies of all process, pleadings, and orders served upon P.F.

2    Chang’s in the state court action.

3           DATED this 7th day of December, 2020.

4

5

6                                                   /s/ Michael P. Lowry
                                                    MICHAEL P. LOWRY, ESQ.
7                                                   6689 Las Vegas Blvd. South, Suite 200
                                                    Las Vegas, NV 89119
8                                                   Tel: 702.727.1400/Fax: 702.727.1401
                                                    Attorneys for P.F. Chang’s China Bistro, Inc.
9

10                                        CERTIFICATE OF SERVICE

11          Pursuant to FRCP 5, I certify that I am an employee of Wilson Elser Moskowitz Edelman &

12   Dicker LLP, and that on December 7, 2020, I served P.F. Chang’s China Bistro, Inc’s Petition for

13   Removal as follows:

14
                    by placing same to be deposited for mailing in the United States Mail, in a sealed
15                  envelope upon which first class postage was prepaid in Las Vegas, Nevada;
16                  via electronic means by operation of the Court’s electronic filing system, upon each
17                  party in this case who is registered as an electronic case filing user with the Clerk;

18   Christiansen Law Offices
     810 S. Casino Center Blvd., Suite 104
19   Las Vegas, NV 89101

20

21                                        BY: /s/ Michael P. Lowry
                                              An employee of:
22

23

24

25

26

27

28

                                                        -2-
